DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recited the term “indicative” and should recite “indicative”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

-a sensor system configured to generate 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The independent claim 11 recites in part a computing system comprising a data store, a processor, and a memory that cause the processor to perform, identifying a location, determining positions of the sun, generating perception degradation  data for the locations based upon the location data and storing the perception degradation data in the data store. 

The limitations of identifying, determining, generating and storing are drawn towards a mental process of concepts that are performed in the human mind including an observation, evaluation, 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite “a data store”, “a memory”, and “a processor” as an additional element in claim 9.  The elements in each step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying, applying, constructing and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component or extra solution activity.  Accordingly, the additional element/s do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of identifying, determining, generating and storing amounts to no more than mere instructions to apply the exception using a generic computer component or as a means for gathering or providing the information.  Mere instructions to apply an exception using a generic computer component and further cannot provide an inventive concept.  The claim is not patent eligible.  

For the same reasons, and because they fail to cure the deficiencies of the independent claims, the dependent claims are rejected.

	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11, and 20 are not clear to a person of ordinary skill in the art.  The claims are not clear as to whether the system and autonomous vehicle as claimed are proactive or reactive in nature.  The specification discusses the system being both proactive and reactive, however the claim is not clear as to whether the location and degradation information is determined prior to the vehicle approaching a certain location or when the vehicle is at that certain location.  The claims are not clear to a person of ordinary skill in the art and the dependent claims are rejected as failing to cure the deficiencies because some dependent claims such as 2 and 3 appear to be proactive yet, controlling the sensors orientation as recited in claim 4 could also be reactive to a situation.  The claims have been interpreted as a proactive autonomous vehicle and system rather than reactive.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dittmer US 2019/0186931. 

Regarding claim 1, Dittmer discloses an autonomous vehicle (vehicle, 100) comprising: 
a mechanical system (propulsion system 102); 
a sensor system configured to generate a sensor signal indicative of a traffic light (sensor system, 104 in at least paragraph [0037] and at least paragraph [0110], predict spatial location of a traffic light); 
a computing system in communication with the mechanical system and the sensor system (in at least paragraphs [0004] computing system in communication with all components and systems) , wherein the computing system comprises: 
a processor (in at least paragraph [0004], one or more processors in computing system); and 
memory that stores instructions that, when executed by the processor (in at least paragraph [0004], computing system has a non-transitory computer readable medium and also system memory 404), cause the processor to perform acts comprising: 
identifying a location of the sensor system within an environment of the autonomous vehicle (in at least paragraph [0103] the vehicle may determine an expected position of the sun relative to a geographic area and paragraph [0107], determining may correspond to a determination that travel of the vehicle through one or more locations within the geographic area is expected); 
identifying an orientation of the sensor system at the location of the sensor system within the environment of the autonomous vehicle (in at least paragraph [0108], wherein the sun could be considered proximate to the object from the perspective of the image capture device if both the sun and object are in the field of view of the image capture device); 
determining whether the sun causes a threshold level of perception degradation to the sensor system when the sensor system generates the sensor signal indicative of the traffic light, wherein the determination is based upon a date, a time of day, the location of the sensor system, and the orientation 
controlling the mechanical system to execute a maneuver that reduces perception degradation to the sensor system when the perception degradation to the sensor system is determined to exceed the threshold level of perception degradation (in at least paragraphs [0107] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and in at least paragraphs [0124-0127], wherein the a route is generated and followed that avoids travel of the vehicle through the one or more locations at issue).  

Regarding claim 2, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the maneuver is executed to preempt the perception degradation to the sensor system determined to exceed the threshold level of perception degradation (in at least paragraphs [0124-0127], wherein the a route is generated and followed that avoids travel of the 

Regarding claim 3, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the location of the sensor system and the orientation of the sensor system are projected for an identified route (in at least paragraph [0107] and [0127], wherein once the computing system determines an expected position of the sun relative to a geographic area, the computing system could use at least the determined expected position as basis for making a determination that travel of the vehicle through one or more locations within the geographic area (e.g., at one or more particular times) is expected to result in the sun being proximate to an object within a field of view of the image capture device from a perspective of the image capture device).

Regarding claim 4, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the maneuver includes at least one of adjusting the location of the sensor system, manipulating the orientation of the sensor system, navigating along an alternative route, or changing a setting of the sensor system  (in at least paragraphs [0124-0127], wherein the a route is generated and followed that avoids travel of the vehicle through the one or more locations at issue and paragraph [0102], a proactive approach to provide for advance determination of a route that avoids low quality image areas that the sun degrades quality and further paragraph [0132], reactive situation which adjusts the field of view of the image capture device to block at least a portion of the sun).      

Regarding claim 5, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the perception degradation to the sensor system is determined to exceed the threshold level of perception degradation based upon a precomputed value for the location of the sensor system, wherein the precomputed value is identified according to the date and the time of day (in at least paragraphs [0103], [0105], [0107], and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to 

Regarding claim 6, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the perception degradation to the sensor system is determined to exceed the threshold level of perception degradation based upon a value computed by the computing system  (in at least paragraphs [0103], [0105], [0107], and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location 


	Regarding claim 8, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein determining whether the sun causes a threshold level of perception degradation to the sensor system when the sensor system generates the sensor signal indicative of the traffic light is based upon at least one of an object that occludes the sun from the location of the sensor system, a current weather condition, or weather forecast information (in at least paragraph [0121], For example, the computing system could make a determination that travel of the vehicle through a particular location within the geographic area is expected to result in the sun being proximate to a traffic signal within a field of view of the image capture device from a perspective of the image capture device. But the computing system may also determine that trees in the vicinity of the traffic signal are of a position and height that will result in occlusion of the sun from the perspective of the image capture device, thereby preventing the above -mentioned issues. Alternatively, the computing system may determine that trees in the vicinity of the traffic signal are of a position and height that does not result in occlusion of the sun from the perspective of the image capture device, and thus may determine that the determination is valid).  

	Regarding claim 9, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the time of day is determined according to an offset from a meridian and the date is determined according to an offset from a first day of a calendar year (in at least paragraphs [0103], [0105], [0107], and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, 

	Regarding claim 10, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer further discloses the autonomous vehicle, wherein the location of the sensor system is based upon at least one of a latitude value, a longitude value, or an elevation value (in at least paragraph [0038], GPS may include transceiver operable to provide information regarding the position of vehicle with respect to Earth, and further paragraph [0123], the computing system could make a determination at issue based on elevation data indicative of surface elevations in a geographical area, and may utilize the elevation data to determine the spatial orientation the vehicle would have when traveling through a particular location in the geographical area) .    

	Regarding claim 11, Dittmer discloses a computing system, comprising: 


a processor (in at least paragraph [0004], one or more processors in computing system); and 
memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform (in at least paragraph [0004], computing system has a non-transitory computer readable medium and also system memory 404) acts comprising: 
identifying locations and orientations within an environment from the location information (in at least paragraph [0103] the vehicle may determine an expected position of the sun relative to a geographic area and paragraph [0107], determining may correspond to a determination that travel of the vehicle through one or more locations within the geographic area is expected and also [0114]); 
identifying a location of at least one traffic light from the location information (in at least paragraph [0110], determine or predict a position of an object such as a traffic light); 
determining positions of the sun relative to the locations and the orientations within the environment for dates and times of day (in at least paragraphs [0103], [0105], [0107], [0110], [0114] and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7.degree. altitude and 79.3.degree. 
generating perception degradation data for the locations and the orientations within the environment based upon the location of the at least one traffic light and the positions of the sun relative to the locations and the orientations within the environment for the dates and the times of day, wherein perception degradation data specifies a level of interference caused by the sun with detection of a state of a traffic light by a sensor system at a particular location and a particular orientation within the environment for a given date and a given time of day (in at least paragraphs [0103], [0105], [0107], [0110], [0114] and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7.degree. altitude and 79.3.degree. azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times); and 
storing the perception degradation data in the data store (in at least paragraphs [0078], [0106-0107], wherein image data is stored and further the position of the sun may be estimated based on image data from the image capture device, and a determination is made that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having low image quality).  



Regarding claim 13, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein generating perception degradation data for the locations and orientations within the environment is based upon an object that occludes the sun from the locations and orientations within the environment (in at least paragraph [0121], For example, the computing system could make a determination that travel of the vehicle through a particular location within the geographic area is expected to result in the sun being proximate to a traffic signal within a field of view of the image capture device from a perspective of the image capture device. But the computing system may also determine that trees in the vicinity of the traffic signal are of a position and height that will result in occlusion of the sun from the perspective of the image capture device, thereby preventing the above -mentioned issues. Alternatively, the computing system may determine that trees in the vicinity of the traffic signal are of a position and height that does not result in occlusion of the sun from the perspective of the image capture device, and thus may determine that the determination is valid).  

Regarding claim 14, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein the locations and orientations within the environment are based upon at least one of a latitude value, a longitude value, or an elevation value (in at least paragraph [0038], GPS may include transceiver operable to provide information regarding the position of vehicle with respect to Earth, and further paragraph [0123], the computing system could make a determination at issue based on elevation data indicative of surface elevations in a geographical area, and may utilize the 

Regarding claim 15, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein the time of day is determined according to an offset from a meridian and the date is determined according to an offset from a first day of a calendar year (in at least paragraphs [0103], [0105], [0107], and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7.degree. altitude and 79.3.degree. azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times, wherein azimuth is defined as a horizontal angle measured clockwise from a north base line or meridian and further the date is an offset from a first day of a calendar year, wherein according to the example, Jun. 15, 2016 would be 157 days from the first day of the year and further based on the azimuth, the time of day is determined based on a given location and given day and further an almanac is able to be used to determine the time of day at positions of the sun).  

Regarding claim 16, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein the positions of the sun are identified based upon azimuth and altitude sets, wherein the azimuth and altitude sets have respective origins at the locations and 


Regarding claim 18, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein the locations and orientations within the environment correspond to at least one location and orientation of the sensor system (in at least paragraph [0103] the vehicle may determine an expected position of the sun relative to a geographic area and paragraph [0107], determining may correspond to a determination that travel of the vehicle through one or more locations within the geographic area is expected and further in at least paragraph [0108], wherein the sun could be considered proximate to the object from the perspective of the image capture device if both the sun and object are in the field of view of the image capture device).  

Regarding claim 19, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein the perception degradation data defines a precomputed lane 

Regarding claim 20, Dittmer discloses an autonomous vehicle comprising: 
a mechanical system (propulsion system 102); 
a sensor system that generates a sensor signal (sensor system, 104 in at least paragraph [0037] and at least paragraph [0110], predict spatial location of a traffic light);
a computing system in communication with the mechanical system and the sensor system (in at least paragraphs [0004] computing system in communication with all components and systems), wherein the computing system comprises: 
a data store comprising perception degradation data, wherein perception degradation data specifies a level of interference caused by the sun with detection of a state of a traffic light by the sensor system at a particular location and a particular orientation within an environment for a given date and a given time of day (in at least paragraphs [0078], [0106-0107], wherein image data is stored and further the position of the sun may be estimated based on image data from the image capture device, and a determination is made that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having low image quality and the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7.degree. altitude and 79.3.degree. azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times).     
a processor (in at least paragraph [0004], one or more processors in computing system); and 

identifying a sensor signal indicative of a traffic light and the sun, wherein the sun causes a threshold level of perception degradation to the sensor system (in at least paragraph [0108], wherein the sun could be considered proximate to the object from the perspective of the image capture device if both the sun and object are in the field of view of the image capture device and (in at least paragraphs [0103], [0105], [0107], [0110], [0114] and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times); 
identifying perception degradation data that includes a location of the sensor system, an orientation of the sensor system, a date, and a time of day (in at least paragraphs [0103], [0105], [0107], [0110], [0114] and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7.degree. altitude and 79.3.degree. azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times); 

determining a position of the traffic light relative to the spatial position indicative of the perception degradation data (in at least paragraphs [0103], [0105], [0107], [0110], [0114] and [0147] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17.degree. altitude and 73.3.degree. azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7.degree. altitude and 79.3.degree. azimuth. Other 
controlling the mechanical system to execute a maneuver that reduces perception degradation to the sensor system based upon the position of the sun, the position of the traffic light, and the perception degradation data (in at least paragraphs [0107] wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and in at least paragraphs [0124-0127], wherein the a route is generated and followed that avoids travel of the vehicle through the one or more locations at issue).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer US 2019/0186931.

	Regarding claim 7, Dittmer discloses the limitations of claim 1 as shown above.  Dittmer teaches the
 autonomous vehicle, wherein the perception degradation to the sensor system is based upon a proximity of a first pixel corresponding to the sun to a second pixel corresponding to the traffic light, wherein the first pixel and the second pixel are included in an image represented in the sensor signal (in at least paragraph [0143], wherein the computing system could make the above-mentioned determination by using image analysis techniques to evaluate characteristics of a captured image (e.g., a recently captured image), thereby effectively assessing the quality of that image. For example, the computing system could make the determination by determining that a captured image exhibits characteristics of blooming, such as by determining that the image includes a light streak taking the form of a bright column of pixels, for instance. In another example, the computing system could make the determination by determining oversaturation in a captured image. In another example, the computing system could make the determination by determining that an exposure level in a captured image is above a first threshold exposure level or by determining that an exposure level in a captured image is below a second threshold exposure level (e.g., could be the same as or different from the first threshold exposure level). In yet another example, the computing system could make the determination by determining that an image resolution level in a captured image is lower than threshold resolution level. Other examples are also possible).  Therefore although not explicitly disclosed, in the scenario described in Fig. 5B, if blooming is detected, meaning that one pixel is completely saturated by the sun and any other pixel related to the light are both included in the image and a determination of the image quality is based on both the blooming/saturation and the pixel including the traffic light in the image and checking to see if the .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer US 2019/0186931 in view of France US 2014/0022539 and/or obvious rationale.
 
Regarding claim 17, Dittmer discloses the limitations of claim 11 as shown above.  Dittmer further discloses the computing system, wherein a position of a chassis is identified based upon the local reference coordinates by a second transform, and a location of the sensor system is identified based upon the position of the chassis by a third transform (in at least paragraph [0114], wherein the orientation and position of both the vehicle and camera are determined with respect to the determining whether the sun would be in the view of the sensor and further the position and orientation based on the image capture device relative to the vehicle is determined).  Dittmer further teaches determining the expected position data of the vehicle and image capture device and comparing this to an expected position of the sun (in at least paragraph [0115].  Dittmer fails to explicitly disclose however France teaches wherein the positions of the sun are converted to local reference coordinates by a first transform in at least paragraphs [0069-0070], wherein the sun position, and the sensor position are both transformed to GPS coordinates).  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the autonomous vehicle as disclosed by Dittmer with the coordinate transformation as taught by France in order to increase accuracy with positioning from a point of reference.  Further it would have been obvious to a person of ordinary skill in the art to provide transformations to each set of data, such as transforming the position of the sun, the sensor and the vehicle. When considering the positions of three separate areas, it would be obvious to take the coordinate system describing the sun in the sky such as the azimuth angle and transform this value to a local coordinate system if it is going to be used by a vehicle.  Further, it would be obvious to do the same .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are provided below.

-Yalla US 2018/0164107 discloses features of a vehicle navigation system are discussed in this disclosure. In particular, systems and methods for identifying glare-prone areas and establishing a route that avoids one or more of the identified glare-prone areas that are determined to be likely to degrade visibility of an environment outside of the vehicle. In some embodiments, the navigation system can be configured to calculate the likely duration of a trip and then based on sun angle data identify locations where glare is likely to be problematic. In some embodiments, the navigation system can also be configured to choose routes that avoid bright sources of light that could adversely affect visual acuity at night.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669